DETAILED ACTION
This action is in response to applicant’s 12/29/2021 amendment.
Claims 10-12 and 17 are withdrawn.
Claims 8, 9, and 13-16 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 2010/0071879), and further in view of Dai et al. (US 2014/0166244).
Regarding claim 1, Hou (Figure 2) discloses a vapor chamber comprising: a housing (Defined by 11, 12) defining an internal space (Figure 2), a working medium enclosed in the internal space of the housing (Paragraph 19), a wick structure (15) in the internal space of the housing (Figure 2), where -as viewed in a cross-sectional view of the vapor chamber (Figure 2)- the vapor chamber has a first region with a first thickness (Annotated Figure 2) and a second region with a second thickness (Annotated Figure 2), where the second thickness being smaller than the first thickness (Annotated Figure 2), where the housing includes a first sheet (11) and a second sheet (12) that are in contact with each other at least in a first portion of the second region (Annotated 
Dai et al. teaches a vapor chamber comprising: a housing (30) including a first sheet (Figure 5: Top portion of 30) and a second sheet (Figure 5: Bottom portion of 30), and define micro gaps (53a) that are interposed between the first and second sheets (Figure 5: The first and second sheets oppose each other, where each of the first and second sheets define micro gaps 53a on inner surfaces thereof, and where the micro gaps 53a are located at a position between the first and second sheets), and where the micro gaps are sized such that the working medium in a liquid phase thereof can be transported due to capillary forces through the micro gaps (Paragraphs 23-30: Micro gaps 53a define a wicking structure).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first and second sheets as disclosed by Hou with microgaps as taught by Dai et al. to improve vapor chamber operation efficiency by minimizing an occurrence of vapor chamber dry out (i.e. by increasing a surface area of the vapor chamber).

    PNG
    media_image1.png
    234
    538
    media_image1.png
    Greyscale

Regarding claim 4, Hou discloses a vapor chamber as discussed above, further comprising a pillar (Defined by 16 and 27) in the internal space of the housing and arranged so as to support the housing from within the internal space (Figure 2 and Paragraph 19).
Regarding claim 5, Hou discloses a vapor chamber as discussed above, where the pillar includes a first pillar (16) having a first height (Figure 2) and a second pillar (27) having a second height (Figure 2), the second height being less than the first height (Figure 2), where the first pillar is on a first major surface of the wick structure (Annotated Figure 2) and where the second pillar is on a second major surface of the wick structure opposite the first major surface (Annotated Figure 2).
Regarding claim 6, Hou discloses a vapor chamber as discussed above, where the pillar and the wick structure are in the first region (Annotated Figure 2: The wick and at least one pillar is located in the first region).
Regarding claim 7, Hou discloses a vapor chamber as discussed above, where at least one of the pillar and the wick structure is configured differently in the first region and the second region (Annotated Figure 2: The first and second regions have pillars with differing structure -i.e. height-).
Regarding claim 19, Hou discloses a heat radiation device (Paragraph 4) comprising the vapor chamber according to Claim 1 (See rejection of claim 1 above).
Regarding claim 20, Hou discloses a heat radiation device comprising electronic device (Paragraph 4) comprising the vapor chamber according to Claim 1 (See rejection of claim 1 above).

Claims 2, 3, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 2010/0071879) and Dai et al. (US 2014/0166244), and further in view of Yamamoto et al. (US 6,269, 866).
Regarding claims 2 and 3 Hou discloses vapor chamber where the second thickness is smaller than the first thickness as discussed above.  Hou does not explicitly quantify how the first thickness (i.e. height) differs from the second thickness (i.e. height).
Yamamoto et al. (Figures 4a and 4b) teaches a vapor chamber comprising: a housing (2) defining an internal space (Figures 4a and 4b), where as viewed in a plan view of the vapor chamber (Figures 4a and 4b), the vapor chamber has a first region (defined by 15) with a first thickness (i.e. height) (Figures 4a and 4b) and a second region (Defined by 16) with a second thickness (i.e. height) (Figures 4a and 4b), where the second thickness being smaller than the first thickness (Figures 4a and 4b), and where Yamamoto et al. disclose that a thickness of the first region relative the second region is at least partially dependent upon a height of heat generating device (Col. 11, line 55 to Col. 12, line 31). Therefore, housing thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that housing thickness increases or decreases relative generating device height. Therefore, since the general conditions of the claim, i.e. that housing thickness is variable, were disclosed in the prior art by Yamamoto et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure first and second regions as disclosed by Hou with relative 
Regarding claim 18, Hou discloses vapor chamber as discussed above.  However, Hou does not explicitly teach or disclose a shape of the housing.
Yamamoto et al. (Figures 4a and 4b) teaches a vapor chamber comprising: a housing (2) defining an internal space (Figures 4a and 4b), where as viewed in a plan view of the vapor chamber (Figures 4a and 4b), the vapor chamber has a first region (defined by 15) with a first thickness (Figures 4a and 4b) and a second region (Defined by 16) with a second thickness (Figures 4a and 4b), where the second thickness being smaller than the first thickness (Figures 4a and 4b), where the housing has a rectangular shape as viewed in the plan view (Figure 2 for example).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the housing as disclosed by Hou with a shape as taught by Yamamoto et al. to reduce manufacturing costs by providing a housing with a shape that is readily and easily produced.






Response to Arguments
Regarding the statements on page 4, lines 2-4:
Applicant’s statements regarding the amended application are noted.

Regarding the arguments on page 4, line 5 to page 5, line 2:
Applicant alleges that the cited art does not teach or disclose “the first sheet and the second sheet oppose each other and define micro gaps interposed therebetween in a second portion of the second region, and the micro gaps are sized such that the working medium in a liquid phase thereof can be transported due to capillary forces through the micro gaps” as recited in claim 1 in that the second wick 53a of Dai does not correspond to the claimed micro gaps in the second portion of the second region.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Hou (Figure 2) discloses a vapor chamber comprising: a housing (Defined by 11, 12) defining an internal space (Figure 2), a working medium enclosed in the internal space of the housing (Paragraph 19), a wick structure (15) in the internal space of the housing (Figure 2), where -as viewed in a cross-sectional view of the vapor chamber (Figure 2)- the vapor chamber has a first region with a first thickness (Annotated Figure 2) and a second region with a second thickness (Annotated Figure 2), where the second thickness being smaller than the first thickness (Annotated 
Dai et al. remedies Hou in that Dai et al. teaches a vapor chamber comprising: a housing (30) including a first sheet (Figure 5: Top portion of 30) and a second sheet (Figure 5: Bottom portion of 30), and define micro gaps (53a) that are interposed between the first and second sheets (Figure 5: The first and second sheets oppose each other, where each of the first and second sheets define micro gaps 53a on inner surfaces thereof, and where the micro gaps 53a are located in a position between the first and second sheets), and where the micro gaps are sized such that the working medium in a liquid phase thereof can be transported due to capillary forces through the micro gaps (Paragraphs 23-30: Micro gaps 53a define a wicking structure).
Merely configuring the first and second sheets as disclosed by Hou with micro gaps as taught by Dai is obvious based upon the current record.

Applicant also alleges that all Dai discloses is the formation of a first wick 51a and a second wick 53a on the first wick 51a, where Hou already discloses such a structure including a first wick 14 and a second wick 15.  Applicant's arguments have been fully considered but they are not persuasive.


Applicant also alleges that (i) if one were to combine the teachings of Hou and Dai all one would do is replace a first wick 14 of Hou with the first wick 51a of Dai and that (ii) the second wicks of both Hou and Dai are the same.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s argument appears speculative and do not appear to be supported by the art of record.  Specifically, and as noted above, Hou discloses first (14) and second (15) wicks which are both formed as layers that are stacked the first sheet (Figure 1).  Further, Dai discloses first (51a), second (53a), and third (55) wicks, where the first and third wicks are layers that are stacked on inner surfaces of at least the second sheet (Paragraph 17 of Dai), and where the second wick is disclosed as micro gaps that are defined as grooves formed on inner surfaces of the first and second sheets (Paragraph 23 of Dai).  In this regard, wicks 51a and 55 of Dai respectively correspond to (i.e. are 

Regarding the arguments on page 5, lines 3-14:
Applicant alleges that the present application described in the specification discloses that the micro gaps are defined in the second region 17 by the first sheet 2 and the second sheet 3 being in contact but not joined to each other, and that the working medium in the liquid phase can be transported through the micro gaps due to capillary forces.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., micro gaps are defined in the second region 17 by the first sheet 2 and the second sheet 3 being in contact but not joined to each other) (emphasis added) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant also alleges that the micro gap identified on page 4 of the Office Action does not correspond to the micro gaps set forth in independent claim 1 since the corner portion of Annotated Figure 2 does not have micro gaps “sized such that the working medium in a liquid phase thereof can be transported due to capillary forces through the 
While Annotated Figure 2 of Hou does indeed identify a micro gap, this feature is not relied upon in the body of the rejection.  Instead, and as discussed above (See “Regarding the arguments on page 4, line 4 to page 5, line 2”), Hou in view of Dai teaches a plurality of micro gaps as recited in claim 1.

Regarding the arguments on page 5, lines 15-19:
Applicant alleges that Yamamoto does not remedy Hou and Dai with regard to amended claim 1.  Applicant's arguments have been fully considered but they are not persuasive since Yamamoto is not relied upon to remedy Hou and Dai with regard to amended claim 1.

Regarding the arguments on page 5, lines 20-27:
Applicant alleges that claims 2-7, 10-12, and 17-20 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON N THOMPSON/Examiner, Art Unit 3763              
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763